DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/14/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-10 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claims 1 and 2, by the limitation of implanting ions, that do not impair insulating properties even when implanted into the insulating film, into an upper surface of the wiring and a region not covered with the wiring on an upper surface of the first insulating film;
In claim 5, by the limitation of forming a resist in a region not covered with the wiring on an upper surface of the first insulating film; deforming the resist by heat treatment to expose at least a part of a region in contact with the resist on the side surface of the wiring; and implanting ions into an upper surface of the wiring, at least the upper portion of the side surface of the 
In claim 7, by the limitation an insulating non-destructive element exists in a vicinity of an upper surface of the wiring and in a vicinity of a region not covered with the wiring on an upper surface of the first insulating film at a concentration of 1 x 1017 cm-3 or more and 1 x 1021 cm-3 or less.
Claims 3-4 depend on claim 1.  Claims 13-14 depend on claim 2.  Claim 6 depends on claim 5.  Claims 8-10 depend on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REEMA PATEL/Primary Examiner, Art Unit 2812